Dismissed; Opinion Filed November 7, 2016.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-01146-CV

                          AMANDA KELLY, Appellant
                                     V.
              ALJEN ENTERPRISES D/B/A AAMCO OF DALLAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05672-D

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Stoddart
       Before the Court is appellant’s October 26, 2016 motion to dismiss this appeal. We grant

the motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Craig Stoddart/
                                                   CRAIG STODDART
161146F.P05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

AMANDA KELLY, Appellant                            On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas
No. 05-16-01146-CV        V.                       Trial Court Cause No. CC-15-05672-D.
                                                   Opinion delivered by Justice Stoddart,
ALJEN ENTERPRISES D/B/A AAMCO                      Justices Francis and Schenck participating.
OF DALLAS, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ALJEN ENTERPRISES D/B/A AAMCO OF DALLAS
recover their costs of this appeal, if any, from appellant AMANDA KELLY.


Judgment entered this 7th day of November, 2016.




                                             –2–